DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title of Invention Is Not Descriptive
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. See MPEP § 1302.04(a).

Claim Objections
Claims 1, 13 and 19-20 are objected to because of the following informalities:  
Claim 1, line 4, “a harvesting machine” should read “the harvesting machine” as it appears to be referring to the same harvesting machine as presented in line 1.  
Claims 13 and 19 are missing a period.  
Claim 20 should depend from 19.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 14 refers to: “the liner” which lacks antecedent basis.  
	Lines 18 and 19 recite: “the sweeps sized to contact a bottom surface of the outer body”.  However, lines 13-14 recite: “to convey harvested plant product received from the head unit via the ingress opening along the liner into the thresher”.  It is unclear how the sweeps contact the bottom surface.  In view of the specification and drawings it appears that the sweeps contact the liner which is attached to the bottom surface, and the sweep do not contact the bottom surface.  
	Depending claims must be revisited and corrected in view of the rejection of claim 1.  
Claims 7 and 13: “the bottom surface of the outer body thresher end” lacks antecedent basis.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9-12 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (USPN 11089729) in view of Farley (USPN 2014/0102863).
Regarding claims 1, 3, 9 and 15, Walker discloses a plant product harvesting machine (10), said machine comprising: at least one plant product seed/chaff separation system (24/26) structured and operable to segregate plant product seed from plant product chaff; and at least one plant product harvest and transport system (18/20) structured and operable to harvest the plant product and transport the harvested plant product to the at least one seed/chaff separation system, each plant product harvest and transport system comprising: a head unit (18) structured and operable to harvest plant product from plants growing in a field; a thresher (40/42) structured and operable to receive the harvested plant product and remove plant product seed from the remainder of the harvested plant product; and a feederhouse (20) structured and operable to convey the harvested plant product from the head unit to the thresher, 
said feederhouse comprising: an outer body (302, Figure 3) having: a head end connected to the head unit, the head end comprising an ingress opening (306) structured and operable to allow the harvested plant product to pass from the head unit into the outer body; and an opposing thresher end connected to the thresher, the thresher end comprising an egress opening (308) structured and operable to allow plant product to pass from within the outer body into the thresher; 
a bottom surface of the outer body (336); 
and at least one conveyor rotatably disposed (about supports 310 and 312) within the outer body and structured and operable to convey the harvested plant product received from the head unit via the ingress opening along the bottom surface into the thresher via the egress opening, each of the at least one conveyor comprising: at least one conveyor transport (304); and a plurality of plant product sweeps (Enlarged as shown in figure 3) disposed across and connected to the at least one transport, the sweeps sized to contact the bottom surface to convey plant product received from the head unit into the thresher (Figure 3 shows that the sweeps are in contact with bottom surface 336).
Walker is lacking the further addition of a liner on the bottom surface.  
	Farley discloses a plant product harvesting machine with a feederhouse comprising a chain conveyor and teaches the use of a wear plate on the bottom surface.  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Walker to add a wear plate liner to the bottom surface of the feederhouse as taught by Farley for the purpose of preventing wear to the bottom surface.  
	The combination would place the sweeps in contact with the wear plate instead of the bottom surface.  

Regarding claims 2, 4, 10 and 16 Walker discloses wherein each sweep comprises: a slat (322) disposed across and connected to the at least one transport (Column 7 line 3); and a paddle (326) disposed across and mounted to the slat, the paddle sized and shaped to extend between the slat and the liner to contact the liner as the at least one conveyor transport moves the respective sweep through a lower portion of a full rotation of the at least one transport, thereby conveying plant product received from the head unit into the thresher (Figure 3 shows that the sweeps are in contact with the lower surface which would be a liner in the combination).

Regarding claims 6-6, 11-12, and 17-18 the combination discloses the claimed invention except for specific materials the paddles and liner are made of.  First examiner takes official notice that manufacturing paddles of low friction plastics is old and well known in the art.  Therefore, it would have been obvious to one of ordinary skill of the art to merely make the paddle components out of any type of polyethylene. Second, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to make either the paddles or liner out of any low friction material to include any known plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material.  One of ordinary skill of the art would obviously not use a rough textured material to create a liner and would choose a smooth material to aid in transport of the crop material to the thresher.  

Claim(s) 7, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (USPN 11089729) in view of Farley (USPN 2014/0102863) as applied to the independent claims in further view of Rowland Hill (USPN 3943939).
Regarding claims 7, 13 and 19, the combination is lacking a plenum.  
Rowland Hill discloses a feeder house and teaches a plenum assembly disposed within the outer body at the thresher end, the plenum structured and operable to reduce a space between the sweeps and the bottom surface of the outer body thresher end (Figure 2 shows what is considered a plenum assembly that assumes a lower position that can allow airflow and debris to exit the feederhouse and a raised position that is considered to meet the claimed limitations).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination to add the plenum structure as taught by Rowland Hill to provide for an adjustable feed plate.  




Allowable Subject Matter
Claims 8, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kloefkorn (USPN 5478277).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336. The examiner can normally be reached M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J BEHRENS/Primary Examiner, Art Unit 3671